-   · AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                                  FILED

                                            UNITED STATES DISTRICT Co                                                T CLERK, U.S. DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA                                    SO       HERN DISTRICT OF CALIFORNIA
                                                                                                                     B                            DEPUTY
                    UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMI AL CASE
                                       v.                                          (For Offenses Committed On or After November 1, 1987)
            HERMELINDO VALERA-COMONFORT (1)
                                                                                      Case Number:         18-CR-03261-BAS

                                                                                   DANIEL CASILLAS
                                                                                   Defendant's Attorney
     REGISTRATION NO.                   76186298
     D -
     THE DEFENDANT:
      IZI pleaded guilty to count(s)               ONE (1) OF THE INDICTMENT
     D     was found guilty on count(s)
           after a plea of not guilty

     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title and Section I Nature of Offense                                                                 Count
           8:1326 - Removed Alien Found In The United States                                                     1




          The defendant is sentenced as provided in pages 2 through                          2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D     The defendant has been found not guilty on count(s)

     IZi   Count(s)      REMAINING                                        is             dismissed on the motion of the United States.

     !ZI    Assessment : $100.00      REMITTED.

            JVTA Assessment*: $
     D
            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     IZI    No fine                   D Forfeiture pursuant to order filed                                                        , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                                   OCTOBER 4 2018
                                                                                   Date oflmpositio~-of~


                                                                                   HON.~BASHANT
                                                                                   UNITED STATES DISTRICT JUDGE




                                                                                                                                 3:18-CR-03261-BAS
.-   ···A_o 245B (CASD Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                HERMELINDO VALERA-COMONFORT (1)                                          Judgment - Page 2 of2
      CASE NUMBER:              3: 18-CR-03261-BAS

                                                         IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
         TIME SERVED.




       D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       D     The court makes the following recommendations to the Bureau of Prisons:




       D     The defendant is remanded to the custody of the United States Marshal.

       D     The defendant shall surrender to the United States Marshal for this district:
             D     at                             A.M.
             D     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       D
             Prisons:
             D     on or before
             D     as notified by the United States Marshal.
             D     as notified by the Probation or Pretrial Services Office.

                                                             RETURN

       I have executed this judgment as follows:

             Defendant delivered on


       at   ~~~~~~~~~~~~
                                                , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                           By                    DEPUTY UNITED STATES MARSHAL



                                                                                                        3:18-CR-03261-BAS
